DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) date June 28, 2021 and February 12, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Response to Remarks & Amendments
Applicant’s remarks and amendments filed June 28, 2021 have been entered and are considered herein.  All rejections and objections set forth in the previous action have been overcome by the reply.
In particular, with respect to the rejection of claims 19 and 25-38 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to specify that the patient population is a subject suffering from the claimed conditions, thereby eliminating the prevention of the initial onset of said conditions from the scope of the claims.

Claim Status
Currently, claims 19 and 25-38 are pending in the instant application and under consideration herein. 

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: The closest art is, for example, WO 2013/192229, which teaches structurally similar PDE1-modulating compounds of the formula 
    PNG
    media_image1.png
    148
    192
    media_image1.png
    Greyscale
.  Although the compounds have a similar utility, they differ structurally in several ways including that the pyrazolo portion of the fused ring system is a 1,2,4-triazole in the prior art compounds.  Further, the prior art compounds feature a tricyclic fused system rather than a bicyclic system as in the instantly claimed formula.  Since the prior art would not have provided the requisite motivation to make the changes necessary to arrive at the compounds used in the instantly claimed methods, the claimed invention is allowable.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19 and 25-38 (renumbered 1-15) are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699